Citation Nr: 0827551	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  04-32 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
for residuals of a gunshot wound of the right hand with 
injury to extensor tendons, resultant flexion contractures, 
middle, right, and little finger (hereafter "right hand 
disability").

2.  Entitlement to an earlier effective date for grant of 
service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk


INTRODUCTION

The veteran had active service from February 1967 to 
September 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
which denied an increased rating for the right hand 
disability and denied service connection for the veteran's 
PTSD.  The veteran appealed this rating decision to the 
Board.  In an April 2007 Board decision, the veteran's claims 
were remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC., for VA examinations and further 
readjudication.  

In regard to the right hand disability, on remand, the 
veteran was afforded a VA examination and his claim was 
readjudicated in the August 2007 supplemental statement of 
the case (SSOC).  The veteran continued to appeal this claim 
to the Board.

In regard to the PTSD claim, on remand, the veteran was 
afforded a VA examination.  The AMC granted the veteran's 
claim for service connection for PTSD, with an effective date 
of May 23, 2007.  The veteran subsequently filed a timely 
notice of disagreement (NOD) in December 2007, requesting an 
earlier effective date for his PTSD claim.  As no SOC has 
since been issued, the claim remains pending in appellate 
status (see 38 C.F.R. § 3.160(c) (2007)) and requires further 
action by the RO.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 19.26 (2007); see also Manlincon v. West, 12 Vet. App. 238 
(1999).  

The issue of entitlement to an earlier effective date for 
grant of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the AMC, in Washington, DC.




FINDING OF FACT

The veteran's right hand disability does not present symptoms 
of unfavorable ankylosis of the index, long, and ring 
fingers; or, the index, long, and little fingers; or, the 
index, ring, and little fingers.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent 
for the veteran's right hand disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, 
Diagnostic Code (DC) 5218 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in February 2003 and February 2007, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal - the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).   The Board finds that the RO has 
ultimately provided all notice required by § 5103(a), and 
although 1 of the 2 VCAA letters mentioned were not issued 
until after initially adjudicating the claims, the RO has 
since gone back and readjudicated the claim in the July 2004 
statement of the case (SOC) and the August 2007 supplemental 
statement of the case (SSOC).  This is important to note 
because the Federal Circuit has held that a SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6.  

Here, because the Vazquez-Flores decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  In any event, in 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial.  Further, VA, not the veteran, has the burden of 
rebutting this presumption by showing the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, VA must 
demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant (see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim"); (2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or (3) that a benefit could not 
have been awarded as a matter of law.  Additionally, 
consideration should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the veteran's right hand disability were provided to him 
in the July 2004 SOC and in the August 2007 SSOC.  A 
reasonable person could be expected to read and understand 
these criteria, and that evidence showing his disability met 
the requirements for an increased rating was needed for his 
claim to be granted.  

Moreover, as already mentioned, since providing the veteran 
additional VCAA notices in February 2003 and February 2007, 
the RO has readjudicated his claim in the July 2004 SOC and 
the August 2007 SSOC based on the additional evidence 
received since that initial adjudication, and in response to 
that additional notice.  See again Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) and 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006), 
indicating that as a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication. 

The more recent February 2007 letter also informed the 
veteran of the downstream disability rating and effective 
date elements of his claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  And since providing that 
additional notice, the RO has gone back and readjudicated his 
claims in the August 2007 SSOC based on any additional 
evidence received in response to that additional notice and 
since the initial rating decision at issue and SOC.  This is 
important to point out because the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit Court) recently held 
that a SOC or SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and 
(2) based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

And as for the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), service personnel 
records, and VA examinations, including the report of his 
most recent May 2007 VA compensation examination to assess 
the severity of his right hand disability.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

It also deserves mentioning that, in response to the most 
recent January 2008 SSOC Notice of Response form, the veteran 
indicated he had no other information or evidence to submit.  
He therefore requested that his claim be decided as soon as 
possible.

The Board is also satisfied as to compliance with its April 
2007 remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Accordingly, the appeal may decided without 
further delay.  

Whether the Veteran is Entitled to a Rating Higher
 Than 30 Percent for a Right Hand Disability 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider whether the rating 
should be "staged."  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of a staged 
rating would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The veteran asserts that he is entitled to a higher rating 
for his service-connected right hand disability, currently 
evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.71a, DC 5218, unfavorable ankylosis of three digits of 
one hand.
According to the November 2003 and the May 2007 VA 
examinations, the veteran is right-handed.  Therefore, his 
disability affects his major hand.

Under DC 5218, a 30 percent rating is warranted when there is 
unfavorable ankylosis of the long, ring, and little fingers.  
A higher 40 percent rating is warranted when there is 
unfavorable ankylosis of the index, long, and ring fingers; 
or, the index, long, and little fingers; or, the index, ring, 
and little fingers.  38 C.F.R. § 4.71a, DC 5218.  A note to 
Diagnostic Code 5218 indicates that in cases involving 
extremely unfavorable ankylosis, the condition will be 
evaluated as amputation under Diagnostic Codes 5152 through 
5156.  See 38 C.F.R. Part 4, Diagnostic Code 5218 (2007).

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).
Ankylosis or limitation of motion of single or multiple 
digits of the hand is to be evaluated as follows:  for the 
index, long, ring, and little fingers (digits II, III, IV, 
and V), zero degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the hand.  
The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the MP and PIP joints flexed to 
30 degrees, and the thumb (digit I) abducted and rotated so 
that the thumb pad faces the finger pads.  Only joints in 
these positions are considered to be in favorable position.  
For digits II through V, the MP joint has a range of zero to 
90 degrees of flexion, the PIP has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
(DIP) joint has a range of zero to 70 or 80 degrees of 
flexion.  See 38 C.F.R. § 4.71a, DCs 5216-5230, Note 1. 
When, as here, an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable DC, any additional 
functional loss the veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, 
premature/excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

If a veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. 
App. at 80.

This evidence shows the veteran is not entitled to a rating 
higher than 30 percent under DC 5218 because the evidence 
does not show that the veteran has unfavorable ankylosis of 
his index finger - the minimum requirement for increasing his 
rating.  The February 2003, November 2003, and May 2007 VA 
examinations  establish that the veteran has unfavorable 
ankloysis of his long, ring, and little fingers.  And 
although they do establish that he has limited mobility in 
his index finger - including, as mentioned, when trying to 
bend his finger - they do not establish that he has anklyosis 
of his index finger.  Keep in mind that ankylosis means 
immobility and consolidation of the joint of this finger due 
to disease, injury or surgical procedure.  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992).  The veteran still has some measure of 
range of motion in this digit, and therefore he does not have 
unfavorable anklyosis of his index finger.  

In regards to DeLuca, the May 2007 VA examiner stated that 
during a flare-up there could be significant change in the 
limitation of range of motion and decrease in functional 
capacity as well as increase in pain.  However, the VA 
examiner stated the degree of change during a flare-up could 
not be stated with any medical accuracy without mere 
speculation on his part.  See Bloom v. West, 13 Vet. App. 
185, 187 (1999) (a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).  
Therefore, the veteran's right hand disability cannot be 
increased based on the DeLuca factors because it has not been 
established that the veteran suffers additional limitation of 
range of motion upon repetitive movements.  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).   

The veteran's contentions regarding his right hand disability 
are outweighed by the post-service medical record which, as a 
whole, provides evidence against a finding that the veteran 
has unfavorable ankylosis of the index, long, and ring 
fingers; or, the index, long, and little finger; or, the 
index, ring, and little fingers - the requirements for the 
next higher evaluation.  

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Also, since the veteran's symptoms have remained relatively 
constant since one year prior to filing his claim for a 
higher rating, the Board cannot stage his rating because his 
right-hand disability has never been more than 30-percent 
disabling during this relevant time period at issue.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  See 
also 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2007).

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for a disability rating higher than 30 percent for 
the right hand disability is denied.


REMAND

This appeal to the Board is from a March 2003 rating decision 
of the VA RO in Jackson, Mississippi, which denied an 
increased rating for the right hand disability and denied 
service connection for the veteran's PTSD.  The veteran 
appealed this rating decision to the Board.  In an April 2007 
Board decision, the veteran's claims were remanded to the RO 
via the AMC, in Washington, DC., for VA examinations and 
further readjudication.  

On remand, the AMC granted the veteran's claim for service 
connection for PTSD, with an effective date of May 23, 2007.  
The veteran then filed a timely NOD in December 2007, 
requesting an earlier effective date for his PTSD claim.  As 
no SOC has since been issued, the claim remains pending in 
appellate status (see 38 C.F.R. § 3.160(c)) and requires 
further action by the RO.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 19.26 (2007); see also Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case (SOC) to the veteran and his 
representative, addressing the issue of 
entitlement to service connection for 
post-traumatic stress disorder (PTSD), 
including citations to all relevant laws 
and regulations pertinent to this claim.  
The veteran and his representative must 
be advised of the time limit in which he 
may file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2007).  Then, only if the 
appeal is timely perfected, should the 
issue be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


